Citation Nr: 1144712	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  07-24 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a claimed innocently acquired psychiatric disorder to include bipolar disorder, an affective disorder and a mood disorder.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served in active duty from February 1980 to October 1982. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the RO. 

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in October 2009. A transcript of the hearing has been associated with the Veteran's claims folder. 

In January 2010, the Board remanded the Veteran's appeal for additional development of the record.  The case is once again before the Board. 

In January 2010, the Board also observed that the issue of service connection for lupus was raised during the October 2009 hearing, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As this matter still has not been adjudicated, the Board again refers it to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record. The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

At the time of the prior January 2010 remand, the Veteran's claims folder included, in part, copies of her records from the Social Security Administration.  These records stated that the Veteran had been denied disability benefits.  See a November 2007 disability determination.  

Pursuant to the Board's January 2010 remand, the Veteran was afforded a VA examination which revealed that she had recently been granted SSA disability benefits due to her bipolar disorder. 

While the record includes copies of the Veteran's SSA records, it appears that these records are incomplete due to the Veteran subsequently being granted disability benefits.  The possibility that these recent SSA records could contain evidence relevant to her claim for service connection cannot be foreclosed absent a review of her records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002). 

VA has a duty to obtain SSA records when they may be relevant to a claim. 38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Because the record indicates that the Veteran has applied for, and has been granted, benefits from the SSA, the Board finds that her appeal must be remanded in order to accord the agency of original jurisdiction (AOJ) an opportunity to procure these documents.  38 C.F.R. § 3.159(c)(2) (2011).

Furthermore, the Veteran has been receiving ongoing treatment from the VA Medical Center (VAMC) in Tampa, Florida.  On Remand, any of the Veteran's recent treatment records should also be obtained and associated with her claims folder.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain copies of all records of the Veteran's treatment for the claimed psychiatric disorder by VA in Tampa, Florida dated from January 2010.  These records should be incorporated into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated in the claims file. 

2.  The RO should take all indicated action in order to obtain a copy the recent January 2010 SSA decision awarding benefits to the Veteran-as well as the medical records used in support of that determination.  All such available documents should be associated with the claims folder.  If no such documents are available, that fact should also be noted in the file.

3.  After completing all indicated development, the RO should readjudicate the claim of service connection for an innocently acquired psychiatric disorder, to include bipolar disorder, an affective disorder and a mood disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



